DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1-20 remain pending.  Claims 1, 4, 7, 10-13, 16, and 17 have been amended.
Applicants’ amendments to paragraphs [0007], [0008] and [0019] of the specification render the objections to the specification (pg. 3, Action), moot.  Accordingly, the objection to the specification has been withdrawn.
Applicants’ amendments to claim 10 renders the claim interpretation of the limitations “a step of transmitting a first command ... ” and “a step of ... transmitting a second command ... “ in claim 10 under 35 U.S.C. 112(f) (pgs. 3-5, Action),  moot.  Accordingly, the claim interpretation under 35 U.S.C. 112(f) of the aforementioned limitations has been withdrawn.
Applicants’ amendments to claims 1, 10 and 16 render the rejection of claims 1-20 under 35 U.S.C. 112(b) (pg. 5-6, Action), moot.  Accordingly the rejection of claims 1-20 under 35 U.S.C. 112(b) has been withdrawn.
Applicants’ amendments to claims 1, 10 and 16, adding the limitations “one of the plurality of vehicle platforms,” “scheduled to board the vehicle interior unit and travel to a second location,” and “combine the vehicle interior unit to one of the plurality of vehicle platforms.”  The examiner agrees with applicants’ characterization with regard to (1) and (3) (pg. 9-11, Reply) that the cited references do not explicitly disclose (1) “the vehicle interior unit is disconnected from the vehicle platform and installed at a first location, ” nor (3) “when all the passengers who are scheduled to board have boarded the vehicle interior unit, a command is issued to combine the vehicle interior unit and transport it to the second location.”  Upon further consideration new grounds of rejection are made as follows: claims 1-5, 7, 10-12, and 15-18 under 35 U.S.C. 103 in view of Iwasaki II, Mere and Glatfelter; claims 6 and 19 under 35 U.S.C. 103 in view of Iwasaki II, Mere, Glatfelter and Yourou, and; claims 8, 9, 13, 14 and 20, in view of Iwasaki II, Mere, Glatfelter, and Nimchuk, as discussed below.
With respect to the applicants characterization that the combination of references do not disclose (2) (pg. 9-11, Reply) “when the vehicle interior unit is disconnected and installed at the first location, the vehicle interior unit acts as a waiting room for the passengers who are scheduled to board and travel to a second location,” the examiner respectfully disagrees with the interpretation that “the vehicle interior unit acts as a waiting room” as recited in the claims.  The examiner notes that claims 1, 10 and 16 do not positively recite “the vehicle interior unit acts as a waiting room for the passengers.“   Claims 1, 10 and 16 recite “... a first command to one of the plurality of vehicle platforms to transport the vehicle interior unit to a first location .... in the case where all passengers who are scheduled to board .... a second command to combine the vehicle interior unit to one of the plurality of vehicle platforms and transport the vehicle interior unit to a second location.”  Under the Broadest Reasonable Interpretation (BRI), this limitation broadly also encompasses the interpretations that transmitting a first command for movement of the vehicle is platformed (a) without passengers, (b) with passengers and not waiting.   Moreover, the claim(s) only recite that the vehicle interior unit is transported and detached at the first location and then that the vehicle interior unit is transported to a second location when all scheduled passengers are boarded.  Nothing in the claim recites or must be interpreted as the vehicle interior unit waits at the first location for any period of time such that it could be considered or interpreted as a waiting room. Examiner also notes that the Glatfelter reference, cited below, discloses an interior that acts as a waiting room for passengers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 10-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2020/0159251 to Iwasaki et al. (hereafter Iwasaki II) in view of U.S. Patent Publication Number Publication Number 2019/0318306 to Mere and U.S. Patent Publication Number 2020/0398731 to Glatfelter et al. (hereafter Glatfelter).
As per claim 1, Iwasaki II discloses [a]n information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit (see at least Iwasaki II, Fig. 5, Fig. 6; [0225] disclosing the traveling unit 110 includes an outside monitoring unit 111, a communication device 112, a navigation device 113, a recommended lane determining device 114, an automated driving control unit 115, a drive force output device 116, a brake device 117, a steering device 118, a connecting mechanism controller 119,; [0226] disclosing a navigation controller 113b of the navigation device 113; [0253]-[0254]), the information processing apparatus comprising:
a controller (see at least Iwasaki II, Fig. 2, showing automated driving control device 115; and Fig. 16 showing automated driving control unit 115) configured to execute:
transmitting a first command ... and detach the vehicle interior unit (see at least Iwasaki II, [252] for connecting mechanisms  ... disclosing connecting mechanism 150 has one or more (for example, a plurality of) connectors 151. The plurality of connectors 151 are divided and disposed at a plurality of positions in the vehicle front-rear direction X and the vehicle width direction Y. Each connector 151 is connected to the upper structure 200 detachably attached to the traveling device 110 and fixes the upper structure 200 to the traveling device 110. The connectors 151 are an example of a "first connector"; [0178] disclosing that the route instructor 750 gives an instruction on a route on which the vehicle 100 has to travel to the vehicle 100 by causing the communicator 710 to transmit information on a use start position and a use end position of the service user U and information on a use start position and a use end position of the service provider S to the vehicle 100); and
in a case where all passengers who are scheduled to board the vehicle interior unit ... (see at least Iwasaki II, [0255] disclosing that FIG. 5 is a perspective view illustrating a traveling object M including the first upper unit 200A. The first upper unit 200A is a unit which can provide functions similar to an ordinary passenger car to the vehicle 100, and that the first upper unit 200A has a body 210 having a passenger compartment 211; [0278] disclosing that the traveling device 110 can customize the functions of the vehicle 100 by switchably mounting a plurality of upper structures 200. According to such a configuration, the vehicle 100 can function as a passenger car; and  [01273] disclosing that the event vehicle dispatch device d100 manages a venue and a holding date and time of an event of a pick-up/drop-off destination, or a store R of the pick-up/drop-off destination). But Iwasaki II does not explicitly disclose the following limitations:
transmitting a first command to one of the plurality of vehicle platforms to transport the vehicle interior unit to a first location ... , 
passengers ... scheduled to board ... and travel to a second location, have boarded the vehicle interior unit, nor
transmitting a second command to combine the vehicle interior unit to one of the plurality of vehicle platforms and transport the vehicle interior unit to the second location.
However, Mere discloses the first command limitation (see at least Mere, [0069] disclosing that sever 200 transmits a movement instruction to vehicle 100 to move to parking area 400, and vehicle 100 is moved to parking area 400 in accordance with the received movement instruction <could be interpreted as moving toward the connection location>).
Glatfelter further discloses the travel to a second location, and transmitting a second command limitations (see at least Glatfelter, Fig. 1-3, [0023] disclosing that during use, one or more travelers and/or objects are housed within the pod 20. The pod 20 is attached to and transported by one or more vehicles 40 during the travel.  And further that during the travel with the two separate vehicles 40, the travelers and/or objects remain within the pod 20 with little to no interruptions that would otherwise occur during the travel).
Glatfelter still further discloses the transmitting a second command limitation (see at least Glatfelter, [0006] disclosing that the pod is attached to a first vehicle at a first location while an interior space holds one or more people, and the pod is transported from the first location to a remote second location using a first mode of transportation).
Iwasaki II, Mere, and Glatfelter are all prior art to claim 1 because they are in the same field of controlling a plurality of vehicle platforms which can be coupled and separated from a predetermined vehicle interior unit.  Iwasaki II relates to a vehicle, including, a communicator configured to receive driving information from a management server, a controller configured to drive the vehicle on the basis of the driving information from the communicator, a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider, and an interface set up in association with service-related information provided by the service provider and the compartment (see at least Iwasaki II, Abstract).  Mere relates to an autonomous vehicle with a trailer and methods that are configured to carry and deliver items (see at least Mere, [0001]).  Glatfelter relates to a transportation system including one or more pods with an interior space to house one or more travelers, where the pods can be attached to and transported by multiple different vehicles (see at least Glatfelter, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to provide the benefit of transmitting a first command to one of the plurality of vehicle platforms to transport the vehicle interior unit to a first location, with all passengers on board  and transmitting a second command to combine the vehicle interior unit to one of the plurality of vehicle platforms and transport the vehicle interior unit to the second location, as disclosed in Mere and Glatfelter.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]). 
As per claim 2, the combination of Iwasaki II, Mere, and Glatfelter discloses all of the limitations of claim 1, as discussed above.  Iwasaki II further discloses wherein the first command includes a command to travel (see at least Iwasaki II, [0346] disclosing that the plan determiner 740 performs various processes using the determination result obtained by the determiner 770. For example, the plan determiner 740 may accept change in the desired use segment <interpreted as the command to travel> only when the determiner 770 determines that both the service user U and the service provider S use the vehicle 10.  And also that the plan determiner 740 may allocate the vehicle 100 being used to the service user U preferentially when the determiner 770 determines that the service user U is already using the vehicle 100 (that is, the service user U has extended the service or has requested another service while using a service) at a time point when the acquirer 720 received the service use request information).  
Mere further discloses... separate[ing] the vehicle interior unit from the vehicle platform at a first location ... (see at least Mere, [0032] disclosing that autonomous vehicle 10 <interpreted as the vehicle platform> includes an actuator 112 that engages and disengages with the hitch 110. Thus, the autonomous vehicle 10 may autonomously couple and decouple from the trailer 100 <interpreted as the vehicle interior unit>. In one embodiment, the hitch 110 includes an electrical coupling to allow communication and/or energy transfer between the autonomous vehicle 10 and an electrical system 114 disposed in the trailer 10).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to provide the benefit of having the first command include a command to travel to the first location and a command to separate the vehicle interior unit from the vehicle platform at the first location, as further disclosed in Iwasaki II and Mere.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]). 
As per claim 3, the combination of Iwasaki II, Mere, and Glatfelter discloses all of the limitations of claim 1, as discussed above. Iwasaki II discloses the limitation: 
wherein the second command includes a command to travel to the first location ... (see at least Iwasaki II, [0346] disclosing that the plan determiner 740 performs various processes using the determination result obtained by the determiner 770. For example, the plan determiner 740 may accept change in the desired use segment only when the determiner 770 determines that both the service user U and the service provider S use the vehicle 10.  And also that the plan determiner 740 may allocate the vehicle 100 being used to the service user U preferentially when the determiner 770 determines that the service user U is already using the vehicle 100 (that is, the service user U has extended the service or has requested another service while using a service) at a time point when the acquirer 720 received the service use request information), 
and a command to travel to the second location (see at least Iwasaki II, [0006]).
Mere further discloses the limitation:
... a command to separate the vehicle interior unit from the vehicle platform at the first location (see at least Mere, [0032] disclosing that autonomous vehicle 10 <interpreted as the vehicle platform> includes an actuator 112 that engages and disengages with the hitch 110. Thus, the autonomous vehicle 10 may autonomously couple and decouple from the trailer 100 <interpreted as the vehicle interior unit>. In one embodiment, the hitch 110 includes an electrical coupling to allow communication and/or energy transfer between the autonomous vehicle 10 and an electrical system 114 disposed in the trailer 10).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to provide the benefit of having the second command include a command to travel to the first location, a command to couple the vehicle interior unit to the vehicle platform at the first location, and a command to travel to the second location, as further disclosed in Iwasaki II and Mere.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]). 
As per claim 4, the combination of Iwasaki II, Mere, and Glatfelter discloses all of the limitations of claim 1, as discussed above. Iwasaki II further discloses the limitation: 
wherein the controller acquires status data indicating a boarding status of the passengers on the detached vehicle interior unit (see at least Iwasaki, [0320] disclosing that the use state detector 352 detects whether each compartment is being used. Although an ordinary passenger car is illustrated as the vehicle 100 in FIG. 21, the vehicle 100 may be a vehicle such as a trailer, a bus, or a microbus having such a size that one or more occupants can enter each of compartments that divide the inside of a passenger compartment).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to provide the benefit of controller acquiring status data indicating a boarding status of the people on the installed vehicle interior unit, as further disclosed in Iwasaki II.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]).
As per claim 5, the combination of Iwasaki II, Mere and Glatfelter disclose all of the limitations of claim 4, as discussed above.  Iwasaki II further discloses the limitation:
wherein the status data is transmitted from the vehicle interior unit (see at least Iwasaki II, Fig. 48, status acquirer b174 and user information acquirer b 175; [0492]-[0493]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to provide the benefit of having status data transmitted from the vehicle interior unit, as further disclosed in Iwasaki II.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]).
As per claim 7, the combination of Iwasaki II, Mere and Glatfelter discloses all of the limitations of claim 1, as discussed above.  Glatfelter further discloses the following limitations: 
wherein the vehicle platform can transport a plurality of vehicle interior units at a same time (see at least Glatfelter, Fig. 8, and Fig. 9 , showing Pods 20, and vehicle 40; [0040]-[0041]), and 
in a case where there is a second vehicle interior unit which is detached at a third location and which a person whose destination is the second location is on board (see at least Glatfelter, [0006] disclosing that the pod is attached to a first vehicle at a first location while an interior space holds one or more people, and the pod is transported from the first location to a remote second location using a first mode of transportation.  Disclosing further attaching the pod to a second vehicle at the second location, and transporting the pod and the one or more persons, or objects, with the second vehicle from the second location to a remote third location using a different second mode of transportation),
the controller transmits a third command to transport the second vehicle interior unit along with the vehicle interior unit, to the vehicle platform which is transporting the vehicle interior unit to the second location (see at least Glatfelter, [0006]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, Mere and Glatfelter, to provide the benefit of having the vehicle platform transport a plurality of vehicle interior units at a same time where there is a second vehicle interior unit, detached at a third location having a person whose destination is the second location on board , and having the controller transmit a third command to transport the second vehicle interior unit along with the vehicle interior unit, to the vehicle platform which is transporting the vehicle interior unit to the second location as further, disclosed in Glatfelter.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]).
As per claim 10, Iwasaki II discloses [a]n information processing method for controlling a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit (see at least Iwasaki II, Fig. 5, Fig. 6; [0225] disclosing the traveling unit 110 includes an outside monitoring unit 111, a communication device 112, a navigation device 113, a recommended lane determining device 114, an automated driving control unit 115, a drive force output device 116, a brake device 117, a steering device 118, a connecting mechanism controller 119,; [0226] disclosing a navigation controller 113b of the navigation device 113; [0253]-[0254])), the information processing method comprising:
transmitting a first command ... and detach the vehicle interior unit (see at least Iwasaki II, [252] for connecting mechanisms  ... disclosing connecting mechanism 150 has one or more (for example, a plurality of) connectors 151. The plurality of connectors 151 are divided and disposed at a plurality of positions in the vehicle front-rear direction X and the vehicle width direction Y. Each connector 151 is connected to the upper structure 200 detachably attached to the traveling device 110 and fixes the upper structure 200 to the traveling device 110. The connectors 151 are an example of a "first connector"; [0178] disclosing that the route instructor 750 gives an instruction on a route on which the vehicle 100 has to travel to the vehicle 100 by causing the communicator 710 to transmit information on a use start position and a use end position of the service user U and information on a use start position and a use end position of the service provider S to the vehicle 100); and
in a case where all passengers who are scheduled to board the vehicle interior unit ... (see at least Iwasaki II, [0255] disclosing that FIG. 5 is a perspective view illustrating a traveling object M including the first upper unit 200A. The first upper unit 200A is a unit which can provide functions similar to an ordinary passenger car to the vehicle 100, and that the first upper unit 200A has a body 210 having a passenger compartment 211; [0278] disclosing that the traveling device 110 can customize the functions of the vehicle 100 by switchably mounting a plurality of upper structures 200. According to such a configuration, the vehicle 100 can function as a passenger car; and  [01273] disclosing that the event vehicle dispatch device d100 manages a venue and a holding date and time of an event of a pick-up/drop-off destination, or a store R of the pick-up/drop-off destination). But Iwasaki II does not explicitly disclose the following limitations:
transmitting a first command to one of the plurality of vehicle platforms to transport the vehicle interior unit to a first location ... , 
passengers ... scheduled to board ... and travel to a second location, have boarded the vehicle interior unit, nor
transmitting a second command to combine the vehicle interior unit to one of the plurality of vehicle platforms and transport the vehicle interior unit to the second location.
However, Mere discloses the first command limitation (see at least Mere, [0069] disclosing that sever 200 transmits a movement instruction to vehicle 100 to move to parking area 400, and vehicle 100 is moved to parking area 400 in accordance with the received movement instruction <could be interpreted as moving toward the connection location>).
Glatfelter further discloses the travel to a second location, and transmitting a second command limitations (see at least Glatfelter, Fig. 1-3, [0023] disclosing that during use, one or more travelers and/or objects are housed within the pod 20. The pod 20 is attached to and transported by one or more vehicles 40 during the travel.  And further that during the travel with the two separate vehicles 40, the travelers and/or objects remain within the pod 20 with little to no interruptions that would otherwise occur during the travel).
Glatfelter still further discloses the transmitting a second command limitation (see at least Glatfelter, [0006] disclosing that the pod is attached to a first vehicle at a first location while an interior space holds one or more people, and the pod is transported from the first location to a remote second location using a first mode of transportation).
Iwasaki II, Mere, and Glatfelter are all prior art to claim 10 because they are in the same field of controlling a plurality of vehicle platforms which can be coupled and separated from a predetermined vehicle interior unit.  Iwasaki II relates to a vehicle, including, a communicator configured to receive driving information from a management server, a controller configured to drive the vehicle on the basis of the driving information from the communicator, a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider, and an interface set up in association with service-related information provided by the service provider and the compartment (see at least Iwasaki II, Abstract).  Mere relates to an autonomous vehicle with a trailer and methods that are configured to carry and deliver items (see at least Mere, [0001]).  Glatfelter relates to a transportation system including one or more pods with an interior space to house one or more travelers, where the pods can be attached to and transported by multiple different vehicles (see at least Glatfelter, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to provide the benefit of transmitting a first command to one of the plurality of vehicle platforms to transport the vehicle interior unit to a first location, with all passengers on board  and transmitting a second command to combine the vehicle interior unit to one of the plurality of vehicle platforms and transport the vehicle interior unit to the second location, as disclosed in Mere and Glatfelter.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]). 
As per claim 11, the combination of Iwasaki II, Mere, and Glatfelter discloses all of the limitations of claim 10, as discussed above.  Iwasaki II further discloses the limitation: 
acquiring status data indicating a boarding status of the passengers on the detached vehicle interior unit (see at least Iwasaki II, [0320] disclosing that the use state detector 352 detects whether each compartment is being used. Although an ordinary passenger car is illustrated as the vehicle 100 in FIG. 21, the vehicle 100 may be a vehicle such as a trailer, a bus, or a microbus having such a size that one or more occupants can enter each of compartments that divide the inside of a passenger compartment).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to provide the benefit of controller acquiring status data indicating a boarding status of the people on the installed vehicle interior unit, as further disclosed in Iwasaki II.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]).
As per claim 12, the combination of Iwasaki II, Mere and Glatfelter discloses all of the limitations of claim 10, as discussed above.  Glatfelter further discloses the following limitations: 
wherein the vehicle platform can transport a plurality of vehicle interior units at a same time (see at least Glatfelter, Fig. 8, and Fig. 9 , showing Pods 20, and vehicle 40; [0040]-[0041]), and 
in a case where there is a second vehicle interior unit which is detached at a third location and which a person whose destination is the second location is on board (see at least Glatfelter, [0006] disclosing that the pod is attached to a first vehicle at a first location while an interior space holds one or more people, and the pod is transported from the first location to a remote second location using a first mode of transportation.  Disclosing further attaching the pod to a second vehicle at the second location, and transporting the pod and the one or more persons, or objects, with the second vehicle from the second location to a remote third location using a different second mode of transportation),
the controller transmits a third command to transport the second vehicle interior unit along with the vehicle interior unit, to the vehicle platform which is transporting the vehicle interior unit to the second location (see at least Glatfelter, [0006]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, Mere and Glatfelter, to provide the benefit of having the vehicle platform transport a plurality of vehicle interior units at a same time where there is a second vehicle interior unit, detached at a third location having a person whose destination is the second location on board, and having the controller transmit a third command to transport the second vehicle interior unit along with the vehicle interior unit, to the vehicle platform which is transporting the vehicle interior unit to the second location, as further disclosed in Glatfelter.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]).
As per claim 15, the combination of Iwasaki II, Mere and Glatfelter discloses all of the limitations of claim 10, as discussed above.  Mere further discloses the limitation: a computer to perform the information processing method ... (see at least Mere, [0045]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to have the computer perform the information processing method, as further disclosed in Mere.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003
As per claim 16, Iwasaki II discloses [a] vehicle (see at least Iwasaki II, Fig. 5, Fig. 6; [0225] disclosing the traveling unit 110 includes an outside monitoring unit 111, a communication device 112, a navigation device 113, a recommended lane determining device 114, an automated driving control unit 115, a drive force output device 116, a brake device 117, a steering device 118, a connecting mechanism controller 119,; [0226] disclosing a navigation controller 113b of the navigation device 113; [0253]-[0254]), comprising:
a controller (see at least Iwasaki II, Fig. 2, showing automated driving control device 115; and Fig. 16 showing automated driving control unit 115) configured to execute:
performing first operation of transporting a predetermined vehicle interior unit ... (see at least Iwasaki II, [0089] connecting mechanism controller 119 switches the state of the vehicle 100 between a state in which the upper structure 200 is fixed to the traveling device 110 and a state in which the upper structure 200 is detached from the traveling device 110 by controlling the connector 151; [343] disclosing that the route instructor 750 gives an instruction on a route on which the vehicle 100 has to travel to the vehicle 100 by causing the communicator 710 to transmit information on a use start position and a use end position of the service user U and information on a use start position and a use end position of the service provider S to the vehicle 100); and
in a case where all passengers who are scheduled to board the vehicle interior unit... (see at least Iwasaki, [0255] disclosing that FIG. 5 is a perspective view illustrating a traveling object M including the first upper unit 200A. The first upper unit 200A is a unit which can provide functions similar to an ordinary passenger car to the vehicle 100, and that the first upper unit 200A has a body 210 having a passenger compartment 211; [0278] disclosing that the traveling device 110 can customize the functions of the vehicle 100 by switchably mounting a plurality of upper structures 200. According to such a configuration, the vehicle 100 can function as a passenger car; and  [01273] disclosing that the event vehicle dispatch device d100 manages a venue and a holding date and time of an event of a pick-up/drop-off destination, or a store R of the pick-up/drop-off destination). But Iwasaki II does not explicitly disclose the limitations:
performing a first operation of transporting a predetermined vehicle interior unit to a first location ... , 
passengers ... scheduled to board ... and travel to a second location, have boarded the vehicle interior unit, nor
performing a second operation of combining with the vehicle interior unit and  transporting the vehicle interior unit to the second location.
However, Mere discloses the first location limitation (see at least Mere, [0069] disclosing that sever 200 transmits a movement instruction to vehicle 100 to move to parking area 400, and vehicle 100 is moved to parking area 400 in accordance with the received movement instruction <could be interpreted as moving toward the connection location>).
Glatfelter further discloses the travel to a second limitation (see at least Glatfelter, Fig. 1-3, [0023] disclosing that during use, one or more travelers and/or objects are housed within the pod 20. The pod 20 is attached to and transported by one or more vehicles 40 during the travel.  And further that during the travel with the two separate vehicles 40, the travelers and/or objects remain within the pod 20 with little to no interruptions that would otherwise occur during the travel).
Glatfelter still further discloses the second operation limitation (see at least Glatfelter, [0006] disclosing that the pod is attached to a first vehicle at a first location while an interior space holds one or more people, and the pod is transported from the first location to a remote second location using a first mode of transportation).
Iwasaki II, Mere, and Glatfelter are all prior art to claim 16 because they are in the same field of controlling a plurality of vehicle platforms which can be coupled and separated from a predetermined vehicle interior unit.  Iwasaki II relates to a vehicle, including, a communicator configured to receive driving information from a management server, a controller configured to drive the vehicle on the basis of the driving information from the communicator, a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider, and an interface set up in association with service-related information provided by the service provider and the compartment (see at least Iwasaki II, Abstract).  Mere relates to an autonomous vehicle with a trailer and methods that are configured to carry and deliver items (see at least Mere, [0001]).  Glatfelter relates to a transportation system including one or more pods with an interior space to house one or more travelers, where the pods can be attached to and transported by multiple different vehicles (see at least Glatfelter, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to provide the benefit of transmitting a first command to one of the plurality of vehicle platforms to transport the vehicle interior unit to a first location, with all passengers on board  and transmitting a second command to combine the vehicle interior unit to one of the plurality of vehicle platforms and transport the vehicle interior unit to the second location, as disclosed in Mere and Glatfelter.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]). 
As per claim 17, the combination of Iwasaki II, Mere and Glatfelter discloses all of the limitations of claim 16, as discussed above.  Iwasaki II further discloses the limitation: 
wherein the controller acquires status data indicating a boarding status of the passengers on the detached vehicle interior unit (see at least Iwasaki II, [0320] disclosing that the use state detector 352 detects whether each compartment is being used. Although an ordinary passenger car is illustrated as the vehicle 100 in FIG. 21, the vehicle 100 may be a vehicle such as a trailer, a bus, or a microbus having such a size that one or more occupants can enter each of compartments that divide the inside of a passenger compartment).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to provide the benefit of controller acquiring status data indicating a boarding status of the people on the installed vehicle interior unit, as further disclosed in Iwasaki II.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]).
As per claim 18, the combination of Iwasaki II, Mere and Glatfelter discloses all of the limitations of claim 17, as discussed above.  Iwasaki II further discloses the limitation:
wherein the status data is transmitted from the vehicle interior unit (see at least Iwasaki II, Fig. 48, status acquirer b174 and user information acquirer b 175; [0492]-[0493]).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, as disclosed in Iwasaki II, to provide the benefit of having status data transmitted from the vehicle interior unit, as further disclosed in Iwasaki II.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another, and providing a relaxed environment for the passengers (see at least Mere, [0005], see at least Glatfelter, [0003]).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki II, Mere, and Glatfelter as applied to claims 4 and 17 above, and further in view of U.S. Patent Publication Number 2019/0121366 to Yourou et al. (hereafter Yourou).
As per claim 6, the combination of Iwasaki II, Mere and Glatfelter discloses all of the limitations of claim 4, as discussed above.  Iwasaki II further discloses:
wherein the status data is transmitted ... (see at least Iwasaki II, [0492] disclosing that the status acquirer b174 acquires information including a movement situation of the vehicle (hereinafter referred to as status information) and transmits the status information to the pick-up/drop-off management device b400 using the communication device b120).  But neither Iwasaki II, Mere, nor Glatfelter explicitly disclose the limitation:
... transmitted from a user terminal within the vehicle interior unit.
However, Yourou discloses this limitation (see at least Yourou, [0102] discloses transmitting from user terminal 300 <interpreted as from a user terminal within the vehicle>).
Iwasaki II, Mere, Glatfelter and Yourou are all prior art to claim 1 because they are in the same field of controlling a plurality of vehicle platforms which can be coupled and separated from a predetermined vehicle interior unit.  Iwasaki II relates to a vehicle, including, a communicator configured to receive driving information from a management server, a controller configured to drive the vehicle on the basis of the driving information from the communicator, a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider, and an interface set up in association with service-related information provided by the service provider and the compartment (see at least Iwasaki II, Abstract).  Mere relates to an autonomous vehicle with a trailer and methods that are configured to carry and deliver items (see at least Mere, [0001]).  Glatfelter relates to a transportation system including one or more pods with an interior space to house one or more travelers, where the pods can be attached to and transported by multiple different vehicles (see at least Glatfelter, Abstract). Yourou relates to a movable body utilization system, a server and a method of using the movable body for a predetermine purpose such as using the movable body as a smoking room (see at least Yourou, [0002] and [0009]).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to perform a first operation, as disclosed in Iwasaki II, Mere and Glatfelter, to provide the benefit of transmitted the status data from a user terminal within the vehicle interior unit, as disclosed in Yourou.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another (see at Mere, [0005]).
As per claim 19, the combination of Iwasaki II, Mere and Glatfelter discloses all of the limitations of claim 17, as discussed above.  Iwasaki II further discloses:
wherein the status data is transmitted ... (see at least Iwasaki II, [0492] disclosing that the status acquirer b174 acquires information including a movement situation of the vehicle (hereinafter referred to as status information) and transmits the status information to the pick-up/drop-off management device b400 using the communication device b120).  But neither Iwasaki II, Mere, nor Glatfelter explicitly disclose the limitation:
... transmitted from a user terminal within the vehicle interior unit.
However, Yourou discloses this limitation (see at least Yourou, [0102] discloses transmitting from user terminal 300 <interpreted as from a user terminal within the vehicle>).
Iwasaki II, Mere, Glatfelter and Yourou are all prior art to claim 19 because they are in the same field of controlling a plurality of vehicle platforms which can be coupled and separated from a predetermined vehicle interior unit.  Iwasaki II relates to a vehicle, including, a communicator configured to receive driving information from a management server, a controller configured to drive the vehicle on the basis of the driving information from the communicator, a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider, and an interface set up in association with service-related information provided by the service provider and the compartment (see at least Iwasaki II, Abstract).  Mere relates to an autonomous vehicle with a trailer and methods that are configured to carry and deliver items (see at least Mere, [0001]).  Glatfelter relates to a transportation system including one or more pods with an interior space to house one or more travelers, where the pods can be attached to and transported by multiple different vehicles (see at least Glatfelter, Abstract). Yourou relates to a movable body utilization system, a server and a method of using the movable body for a predetermine purpose such as using the movable body as a smoking room (see at least Yourou, [0002] and [0009]).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to perform a first operation, as disclosed in Iwasaki II, Mere and Glatfelter, to provide the benefit of transmitted the status data from a user terminal within the vehicle interior unit, as disclosed in Yourou.  Doing so would provide the benefit of providing a more efficient and convenient system for delivering a passenger compartment from one location to another (see at Mere, [0005]).
Claims 8, 9, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki II, Mere, and Glatfelter as applied to claims 1, 10 and 16 above, and further in view of U.S. Patent Publication Number 2018/0080777 to Nimchuk et al. (hereafter Nimchuk).
As per claim 8, the combination of Iwasaki II, Mere, and Glatfelter discloses all of the limitation of claims 1, as discussed above.  But neither Iwasaki, Mere nor Glatfelter explicitly disclose the limitation:
wherein the controller receives an operation request which designates the first location and arrival time of the vehicle interior unit at the first location from a user terminal.
However Nimchuk discloses this limitation (see at least Nimchuk, [0063] disclosing that significant changes to stop Estimated Times of Arrival (ETAs) and Estimated Times of Departure  (ETDs) identified within the system (e.g., by the mobile application) in addition to changes in stop statuses are communicated through the transportation management system such that all users viewing the trip information see accurate ETAs/ETDs and statuses for all remaining stops on the trip, in addition to the actual stop arrival and departure times for all completed or in progress stops on the trip; and [0068]).
Iwasaki II, Mere, Glatfelter and Nimchuk are all prior art to claim 8 because they are in the same field of controlling a plurality of vehicle platforms.  Iwasaki II relates to a vehicle, including, a communicator configured to receive driving information from a management server, a controller configured to drive the vehicle on the basis of the driving information from the communicator, a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider, and an interface set up in association with service-related information provided by the service provider and the compartment (see at least Iwasaki II, Abstract).  Mere relates to an autonomous vehicle with a trailer and methods that are configured to carry and deliver items (see at least Mere, [0001]).  Glatfelter relates to a transportation system including one or more pods with an interior space to house one or more travelers, where the pods can be attached to and transported by multiple different vehicles (see at least Glatfelter, Abstract). Nimchuk Relates to a transportation management system that includes tools for generating an optimized trip plan that can be updated based on a driver during implementation of the planned trip (see Nimchuk, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, where the vehicle platform transports a plurality of vehicle interior units, and where a second vehicle interior unit is installed at a third location, with a person whose destination is the second location is on board, and transports the second vehicle interior along with the vehicle interior unit to the second location, as disclosed in Iwasaki II, Mere and Glatfelter, to provide the benefit of receiving an operation request which designates the first location and arrival time of the vehicle interior unit at the first location from a user terminal, as disclosed in Nimchuk.  Doing so would provide the benefit of effectively managing the available resources (see at Nimchuk, [0002]).
As per claim 9, the combination of Iwasaki II, Mere and Glatfelter discloses all of the limitations of claim 8, as discussed above.  Iwasaki II further discloses the limitation:
wherein the controller selects the vehicle platform ... (see at least Iwasaki II, [0308] disclosing that the service management device 700 may present attributes to the service user U to allow the service user U to select or determine the attributes rather than fixedly allocating a perfectly matching service provider S <interpreted as controller selects the vehicle platform>).
Mere further discloses the limitation:
... which transports the vehicle interior unit to the first location on a basis of the operation request (see at least Mere, [0079] disclosing that the vehicle information DB 222 (FIG. 6) to provisionally select a vehicle 100 conforming to the demand of the user, based on the request information (utilization purpose, budget, time, location, and the like) of the user and the information (smoking history, fee, utilization state, current location, SOC, and the like) of each vehicle 100 registered in vehicle information DB 222).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, where the vehicle platform transports a plurality of vehicle interior units, and where a second vehicle interior unit is installed at a third location, with a person whose destination is the second location is on board, and transports the second vehicle interior along with the vehicle interior unit to the second location, as disclosed in Iwasaki II, Mere and Glatfelter, to provide the benefit of having the controller select the vehicle platform which transports the vehicle interior unit to the first location on a basis of the operation request, as further disclosed in Iwasaki II and Mere.  Doing so would provide the benefit of effectively managing the available resources (see at Nimchuk, [0002]).
As per claim 13, the combination of Iwasaki II, Mere and Glatfelter discloses all of the limitation of claims 10, as discussed above.  But neither Iwasaki II, Mere nor Glatfelter explicitly disclose the limitation:
receiving an operation request which designates the first location and arrival time of the vehicle interior unit at the first location from a user terminal.
However Nimchuk discloses this limitation (see at least Nimchuk, [0063] disclosing that significant changes to stop Estimated Times of Arrival (ETAs) and Estimated Times of Departure  (ETDs) identified within the system (e.g., by the mobile application) in addition to changes in stop statuses are communicated through the transportation management system such that all users viewing the trip information see accurate ETAs/ETDs and statuses for all remaining stops on the trip, in addition to the actual stop arrival and departure times for all completed or in progress stops on the trip; and [0068]).
Iwasaki II, Mere, Glatfelter and Nimchuk are all prior art to claim 13 because they are in the same field of controlling a plurality of vehicle platforms.  Iwasaki II relates to a vehicle, including, a communicator configured to receive driving information from a management server, a controller configured to drive the vehicle on the basis of the driving information from the communicator, a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider, and an interface set up in association with service-related information provided by the service provider and the compartment (see at least Iwasaki II, Abstract).  Mere relates to an autonomous vehicle with a trailer and methods that are configured to carry and deliver items (see at least Mere, [0001]).  Glatfelter relates to a transportation system including one or more pods with an interior space to house one or more travelers, where the pods can be attached to and transported by multiple different vehicles (see at least Glatfelter, Abstract). Nimchuk Relates to a transportation management system that includes tools for generating an optimized trip plan that can be updated based on a driver during implementation of the planned trip (see Nimchuk, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, where the vehicle platform transports a plurality of vehicle interior units, and where a second vehicle interior unit is installed at a third location, with a person whose destination is the second location is on board, and transports the second vehicle interior along with the vehicle interior unit to the second location, as disclosed in Iwasaki II, Mere and Glatfelter, to provide the benefit of receiving an operation request which designates the first location and arrival time of the vehicle interior unit at the first location from a user terminal, as disclosed in Nimchuk.  Doing so would provide the benefit of effectively managing the available resources (see at Nimchuk, [0002]).
As per claim 14, the combination of Iwasaki II, Mere, Glatfelter and Nimchuk discloses all of the limitations of claim 13 as discussed above.  Iwasaki II further discloses the limitation:
wherein vehicle platform ... (see at least Iwasaki II, [0308] disclosing that the service management device 700 may present attributes to the service user U to allow the service user U to select or determine the attributes rather than fixedly allocating a perfectly matching service provider S <interpreted as selecting the vehicle platform>).
Mere further discloses the limitation:
... which transports the vehicle interior unit to the first location on a basis of the operation request (see at least Mere, [0079] disclosing that the vehicle information DB 222 (FIG. 6) to provisionally select a vehicle 100 conforming to the demand of the user, based on the request information (utilization purpose, budget, time, location, and the like) of the user and the information (smoking history, fee, utilization state, current location, SOC, and the like) of each vehicle 100 registered in vehicle information DB 222).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, where the vehicle platform transports a plurality of vehicle interior units, and where a second vehicle interior unit is installed at a third location, with a person whose destination is the second location is on board, and transports the second vehicle interior along with the vehicle interior unit to the second location, as disclosed in Iwasaki II, Mere and Glatfelter, to provide the benefit of having the controller select the vehicle platform which transports the vehicle interior unit to the first location on a basis of the operation request, as further disclosed in Iwasaki II and Mere.  Doing so would provide the benefit of effectively managing the available resources (see at Nimchuk, [0002]).
As per claim 20, the combination of Iwasaki II, Mere and Glatfelter discloses all of the limitation of claims 16, as discussed above.  But neither Iwasaki II, Mere nor Glatfelter explicitly disclose the limitation:
wherein the controller receives an operation request which designates the first location and arrival time of the vehicle interior unit at the first location from a user terminal.
However Nimchuk discloses this limitation (see at least Nimchuk, [0063] disclosing that significant changes to stop Estimated Times of Arrival (ETAs) and Estimated Times of Departure  (ETDs) identified within the system (e.g., by the mobile application) in addition to changes in stop statuses are communicated through the transportation management system such that all users viewing the trip information see accurate ETAs/ETDs and statuses for all remaining stops on the trip, in addition to the actual stop arrival and departure times for all completed or in progress stops on the trip; and [0068]).
Iwasaki II, Mere, Glatfelter and Nimchuk are all prior art to claim 20 because they are in the same field of controlling a plurality of vehicle platforms.  Iwasaki II relates to a vehicle, including, a communicator configured to receive driving information from a management server, a controller configured to drive the vehicle on the basis of the driving information from the communicator, a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider, and an interface set up in association with service-related information provided by the service provider and the compartment (see at least Iwasaki II, Abstract).  Mere relates to an autonomous vehicle with a trailer and methods that are configured to carry and deliver items (see at least Mere, [0001]).  Glatfelter relates to a transportation system including one or more pods with an interior space to house one or more travelers, where the pods can be attached to and transported by multiple different vehicles (see at least Glatfelter, Abstract). Nimchuk Relates to a transportation management system that includes tools for generating an optimized trip plan that can be updated based on a driver during implementation of the planned trip (see Nimchuk, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus which controls a plurality of vehicle platforms which can be coupled to and separated from a predetermined vehicle interior unit, comprising a controller configured to transmit a first command, where the vehicle platform transports a plurality of vehicle interior units, and where a second vehicle interior unit is installed at a third location, with a person whose destination is the second location is on board, and transports the second vehicle interior along with the vehicle interior unit to the second location, as disclosed in Iwasaki II, Mere and Glatfelter, to provide the benefit of receiving an operation request which designates the first location and arrival time of the vehicle interior unit at the first location from a user terminal, as disclosed in Nimchuk.  Doing so would provide the benefit of effectively managing the available resources (see at Nimchuk, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication Number 2020/0207419 to Iwasaki et al, Fig. 5; and U.S. Patent Number 11,454,985 to Jessen et al., Fig. 1 and Fig. 3.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666